DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20  rejected on the ground of nonstatutory double patenting over claims 1-16 of U.S. Patent No. 11,132,708 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
17/462,876
11/132,708
1. A system for facilitating reward redemption, comprising: 
 a non-transitory storage medium storing instructions; and 
a processor in communication with the non-transitory storage medium, the processor, when executing the instructions, is configured to: 
calculate an individualized dynamically adjusted threshold, the individualized dynamically adjusted threshold indicating a threshold quantity of reward units held within a predetermined period of time in order to participate in a reward redemption program; identify at least one customer of a plurality of customers that meets the individualized dynamically adjusted threshold by searching at least one database comprising account information of each customer of the plurality of customers and the individualized dynamically adjusted threshold being adjusted based on one or more types of customer transaction information, wherein the at least one database comprising transaction history archive information corresponding to one or more patterns of transaction activity of the identified at least one customer; 

determine a probability of acceptance by the identified at least one customer based on the transaction history archive information of the at least one customer; adjust a reward redemption offer based on the probability of acceptance; 

send the reward redemption offer to the identified at least one customer;
 receive a response indicating an acceptance by the identified at least one customer of the reward redemption offer; and 
update account information of the identified at least one customer based on the reward redemption offer and the received response.
2. The system of claim 1, wherein the one or more types of customer transaction information comprise one or more of a length of time of holding the reward units by each customer, transaction history data of each customer, customer transaction frequency information, information associated with lengths of time between transactions of each customer, information associated with average and median transaction values of each customer, customer transaction location information, transaction account and reward account establishment date information, customer demographic information, customer financial asset information, or combinations thereof.
9. The system of claim 1, wherein the transaction history archive information is categorized by: dividing the transaction history archive information temporally or geographically; indexing the divided information in one or more tables or charts; and processing the one or more tables or charts to determine the one or more patterns of transaction activity in determining the probability of acceptance of the reward redemption offer.
1. A system for facilitating reward redemption, comprising: 
a non-transitory storage medium storing instructions; and
 a processor in communication with the non-transitory storage medium, the processor, when executing the instructions, is configured to: 
calculate an individualized dynamically adjusted threshold, the individualized dynamically adjusted threshold indicating a threshold quantity of reward units held within a predetermined period of time in order to participate in a reward redemption program; identify at least one customer of a plurality of customers that meets the individualized 

dynamically adjusted threshold by searching at least one database comprising account information of each customer of the plurality of customers and the dynamically adjusted threshold being adjusted based on a length of time of holding the reward units by each customer, transaction history data of each customer, customer transaction frequency information, information associated with lengths of time between transactions of each customer, information associated with average and median transaction values of each customer, customer transaction location information, transaction account and reward account establishment date information, customer demographic information, or customer financial asset information, wherein the at least one database comprising transaction history archive information corresponding to one or more historical records of a transaction performed by the identified at least one customer; determine a probability of acceptance by the identified at least one customer based on the transaction history archive information of the at least one customer, wherein the transaction history archive information is categorized by: 

dividing the transaction history archive information temporally or geographically, indexing the divided information in one or more tables or charts; and process the one or more tables or charts to determine patterns of transaction activity in determining the probability of acceptance of the reward redemption offer; adjust a reward redemption offer based on the probability of acceptance; send the reward redemption offer to the identified at least one customer; receive a response indicating an acceptance by the identified at least one customer of the reward redemption offer; and update account information of the identified at least one customer based on the reward redemption offer and the received response.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  17/462,876 differs from the patent by narrowing dynamically adjusted threshold based    “one or more types of customer  transaction” while the patent provided multiple criteria for dynamically adjusted threshold and “one or more patterns of transaction activity vs one or more historical record.   17/462,876’s another major difference from the patent by lacking of the steps of “  dividing the transaction history archive information temporally or geographically, indexing the divided information in one or more tables or charts; and process the one or more tables or charts to determine patterns of transaction activity in determining the probability of acceptance of the reward”.  These omitted step however is deemed as irrelevant in the inventive concept as it done not participate and/or linked to anther steps in a patentable  manner.   17/462,876’s  of  dependent claim 2 and 9 recite the omitted steps. Further, it is widely known in the art that, in order to effectively preserve record for future reference and/or problem diagnostics, logging of communication is merely a routine work contemplatable by one of ordinary skill in the art.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 120  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall (US Pub., 2002/0116266 A1) in view of Quatse et al (US Pub., 2005/0010472 A1) 

With respect to claims  1, and  10  Marshall teaches a system for facilitating reward redemption (Figs. 7-9,   discloses individual redeems time point through a redemption media and paragraph [0010], discloses permitting redemption of the earned time points for items of value by the particular resource  [facilitating reward redemption]), comprising: 
 	a non-transitory storage medium storing instructions(paragraph [0033], discloses the computer software is stored on a storage medium) ; and 
a processor in communication with the non-transitory storage medium, the processor, when executing the instructions(paragraph [0033], discloses the computer program content instruction that cause the processor to perform the steps..) , is configured to: 
calculate an individualized dynamically adjusted threshold, the individualized dynamically adjusted threshold indicating a threshold quantity of reward units held within a predetermined period of time in order to participate in a reward redemption program(paragraph [0074], discloses the number of time points that were earned as a result of the accumulation  session.  Time points means any quantity measure of an award calculated in part based on the duration or time of day, day of week or dat of interaction . The award of time points may be adjusted for purchase  and other activities and paragraph [0095], discloses maintains reward threshold levels .. );  
send the reward redemption offer to the identified at least one customer(paragraph [0095], disclose the individual is notified that the y are entitle to receive a reward based upon their present account balance); and 
update account information of the identified at least one customer based on the reward redemption offer and the received response (paragraph [0095], discloses the system updates account balance and compare it to reward threshold level .., account is updated..).

Marshall  teaches the above elements including identify at least one customer of a plurality of customers that meets the individualized dynamically adjusted threshold (paragraph [0095], discloses determines whether the account balance of the individual is equal to, or exceeds an established reward threshold)  and adjust a reward redemption offer(paragraph [0095], discloses the system updates account balance and compare it to reward threshold level .., account is updated..)  and points to particularly individuals can be adjusted depending upon such factors as whether  the individual has responded favorable to previous offer of them points (paragraph [0081]).  Marshall   fails to teach the corrosinding determining account balance of the induvial is based on searching at least one database comprising account information of each customer of the plurality of customers and the individualized dynamically adjusted threshold being adjusted based on one or more types of customer transaction information wherein the at least one database comprising transaction history archive information corresponding to one or more patterns of transaction activity of the identified at least one customer, the corrosinding updated account balance is based on the determined  probability of acceptance of reward  and the corrosinding provided reward is based on response indicating an acceptance by the identified at least one customer of the reward redemption offer.

However, Quatse teaches  searching at least one database comprising account information of each customer of the plurality of customers individualized dynamically adjusted threshold being adjusted based on one or more types of customer transaction information, wherein the at least one database comprising transaction history archive information corresponding to one or more patterns of transaction activity of the identified at least one customer(Fig. 2, Fig. 5, discloses market  basket transaction database, paragraph [0038], discloses customer database including the Pos system comprising the individual profile information .., information can be used to identify segments such as woman under 18 years old , etch and paragraph [0044], discloses market basket transaction database for a frequent buyer or loyalty program and paragraph [0055], disclose offer is determine…, and that adjust the relative importance of the one offer as compared to others for each customer);  

determine a probability of acceptance by the identified at least one customer based on the transaction history archive information of the at least one customer (Fig. 3, discloses offer probability score and paragraph [0025], discloses probability matrix showing the probability that the customer  in the row will accept the offer  and paragraph [0040], discloses probability the offer being accepted) ; 

adjust a reward redemption offer based on the probability of acceptance (paragraph [0055], disclose offer is determine…, and that adjust the relative importance of the one offer as compared to others for each customer) ; and 
 receive a response indicating an acceptance by the identified at least one customer of the reward redemption offer (Figs. 3-4, paragraphs [0040]-[0041], discloses the rows of the matrix corresponds  to customer and the promotional offers , estimate probability that  the  customer  i   will purchase offer j [response indicting an acceptance] ).    Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify  tracking and rewarding     activity  and perfuming of task at desired times of Marshall with customer based on the customers’ individual probability of accepting the offer of Quatse  in order  to significantly reduce the number of promotional offers distributed while significantly increasing the number accepted (see, Quatse, paragraph [0005]).

 With respect to claims 2 and 11, Marshall in view of Quatse teaches elements of claims 1 and 10, furthermore, Marshall teaches the system  wherein the one or more types of customer transaction information (paragraph [0084], discloses a point-of-sales terminal that provide a printout of sales transaction information) comprise one or more of a length of time of holding the reward units by each customer, transaction history data of each customer, customer transaction frequency information, information associated with lengths of time between transactions of each customer, information associated with average and median transaction values of each customer, customer transaction location information, transaction account and reward account establishment date information, customer demographic information, customer financial asset information, or combinations thereof(paragraph [0034], discloses database may include conventional identification information, such as name, address and other content information [demographic information] and information regarding the history performance of desire activities .,   paragraph [0039], discloses database may include specific information, such as date and time of store visit, amount of purchase,, and paragraph [0081], discloses database containing the induvial background profile.., history of previous purchase… ).   

With respect to claims 3 and 12, Marshall in view of Quatse teaches elements of claims 2 and 11, furthermore, Marshall teaches the system   wherein the transaction history data (paragraph [0084], discloses a point-of-sales terminal that provide a printout of sales transaction information) of each customer comprises at least one of transaction item identifier information, transaction item type information, transaction merchant identification information, transaction merchant type information, transaction date information, transaction time information, transaction location information, transaction value information, transaction frequency information, and reward holding period information (   paragraph [0058], discloses past purchase history of the individual or other personal information including other interests.) ,
With respect to claims 4 and 13  Marshall in view of Quatse teaches elements of claims 1 and 10, furthermore, Marshall teaches the system  wherein the processor calculates the individualized dynamically adjusted threshold based on one or more factors including an average quantity of reward units, a median quantity of reward units and date information, wherein the date information includes one or more of the following: one or more time periods of levels of consumer activity, a periodic, recurring schedule and a shopping season(paragraph [0074], discloses calculates the number of time point  that were earned as a result of the accumulation   session .., award calculated based on duration or time od ay of week or dat of interaction …, factor such as  the navigation history of the individual ).  

With respect to claims 5 and 14  Marshall in view of Quatse teaches elements of claims 1 and 10, furthermore, Marshall teaches the system  wherein the processor determines the reward redemption offer based on at least the individualized dynamically adjusted threshold, levels of consumer activity, geographical distribution of transactions and/or demographic information associated with the plurality of customers (paragraph [0074], discloses reward adjusted for purchase and other activity recorded during visit by an individual ..).

With respect to claims 6 and 16, Marshall in view of Quatse teaches elements of claims 1 and 10, furthermore, Marshall teaches the system   wherein the processor transmits, via a network, an electronic communication to a device, wherein the electronic communication comprises the reward redemption offer in an inactive state(paragraph [0099], discloses reward redemption process.., the timepoints that are earned at the participant’s website .., redeemed at the participant’s website) .  
With respect to claims 7 and 17, Marshall in view of Quatse teaches elements of claims 6 and 16, furthermore, Marshall teaches the system  wherein the processor receives, via the network, a response from the device(paragraph [0121], discloses during the accumulation session, the individual is offered a prompt that require a response).   Marshall failed to teach the corresponding  response indicates an acceptance of the reward redemption offer confirming that the identified at least one customer has redeemed the reward redemption offer at a merchant system.  

However, Quatse teaches wherein the response indicates an acceptance of the reward redemption offer confirming that the identified at least one customer has redeemed the reward redemption offer at a merchant system(Fig. 3, discloses offer probability score and paragraph [0025], discloses probability matrix showing the probability that the customer  in the row will accept the offer  and paragraph [0040], discloses probability the offer being accepted). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify  tracking and rewarding     activity  and perfuming of task at desired times of Marshall with customer based on the customers’ individual probability of accepting the offer of Quatse  in order  to significantly reduce the number of promotional offers distributed while significantly increasing the number accepted (see, Quatse, paragraph [0005]).

With respect to claims  8 and 18, Marshall in view of Quatse teaches elements of claims 1 and 10, furthermore, Marshall teaches the system wherein the processor determines a reward account of the identified at least one customer associated with a transaction account (paragraph [0009], discloses providing reward based upon the time of day, the day of the week that pouches and other task and activity are accomplished) , and adjusts the reward account (paragraph [0081], discloses offer of time points to particular individual can be adjusted depending upon factor) .  Marshall failed to teach the corrosinding determined and adjusted reward is identified at least one customer in accordance with the reward redemption offer and the received response.
 
However, Quatse teaches identified at least one customer in accordance with the reward redemption offer and the received response(Figs. 3-4, paragraphs [0040]-[0041], discloses the rows of the matrix corresponds  to customer and the promotional offers , estimate probability that  the  customer  i   will purchase offer j [response indicting an acceptance] ).    Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify  tracking and rewarding     activity  and performing of task at desired times of Marshall with customer based on the customers’ individual probability of accepting the offer of Quatse  in order  to significantly reduce the number of promotional offers distributed while significantly increasing the number accepted (see, Quatse, paragraph [0005]).

With respect to claims  9 and 15, Marshall in view of Quatse teaches elements of claims 1 and 10,  including creating category of individuals and assigning induvial to those categories.  The categories are assigned individuals in a manner preferably based on factors stored in the individual background profile. The method and system also provides for readily identifying to personnel at the physical commerce location those individuals in categories that are preferred (paragraph [0065]).  Marshall failed to teach the corrosinding assigned category is based on the transaction history , indexing the divided information in one or more tables or charts; and processing the one or more tables or charts to determine the one or more patterns of transaction activity in determining the probability of acceptance of the reward redemption offer.

However, Quatse teaches wherein the transaction history archive information is categorized by:  dividing the transaction history archive information temporally or geographically (paragraph [0014], discloses the purchases history used to match each offer to those customer [0028] and [0045] discloses  table drive from the market basket transaction  database of Fig. 5,    and paragraph [0050] discloses using sample  data Fig. 6A-B ) ; 
indexing the divided information in one or more tables or charts (Fig. 6A-B , paragraphs [0028] and [0045] discloses  table drive from the market basket transaction  database of Fig. 5,    and paragraph [0014], discloses the purchases history used to match each offer to those customer ) ;  and
 processing the one or more tables or charts to determine the one or more patterns of transaction activity in determining the probability of acceptance of the reward redemption offer (Fig. 10  and paragraphs [0049 and  [0056], and paragraph [0060], discloses the total distribution  is estimated quickly .., bar chart changes  adjustment set the value of an offer score ).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify tracking and rewarding     activity  and performing of task at desired times of Marshall by adding a feature of generating table drive from the market basket transaction of   Quatse in order to  improve targeting precision while simplifying the declaration of targeting information(see, Quatse, paragraph [0016]).

 With respect to claims 19, Marshall teaches  a  computer-implemented method for improved timing of a personalized targeted reward redemption offer to an individual based on reward units held by the individual (Figs. 7-9,   discloses individual redeems time point through a redemption media and paragraph [0010], discloses permitting redemption of the earned time points for items of value by the particular resource  [facilitating reward redemption, comprising: 

receiving account holder information associated with a plurality of individuals transmitted by external systems via a network, the account holder information including transaction history data(paragraph [0008], discloses the enrollment of the individual in a program, paragraph [0010], discloses enrolling an individual in a rewards program by obtaining individual background profile information and storing that information various …, and paragraph [0031], discloses the inventive programs require enrollment of individuals ); 
determining, using a processor, dynamic threshold criteria, wherein the dynamic threshold criteria includes a threshold quantity of reward units held by one or more individuals within a predetermined period of time that entitle the one or more individuals to participate in a targeted reward redemption program (paragraph [0094], discloses determine by way of calculation  whether a preferred reward threshold to obtain an item on the preferred rewards );  

determining, using the processor, a targeted reward redemption offer based on at least the dynamic threshold criteria(paragraph[0094], discloses determine by way of calculation whether a preferred reward threshold to obtain  item on the preferred reward list has been reach.., the preferred rewards threshold have been met or exceeded..); 

determining, via the processor, a reward account of the identified individual associated with a transaction account(paragraph [0075], discloses time points associated  with that session are calculated and earned by the targeted individual); and 

adjusting, via the processor, the reward account of the identified individual in accordance with the targeted reward redemption offer and the received response(paragraph [0074], disclose the award time point may be adjust for purchase  and other activity) .  

Marshall  teaches the above elements including identify at least one customer of a plurality of customers that meets the individualized dynamically adjusted threshold (paragraph [0095], discloses determines whether the account balance of the individual is equal to, or exceeds an established reward threshold)  and adjust a reward redemption offer(paragraph [0095], discloses the system updates account balance and compare it to reward threshold level .., account is updated..)  and points to particularly individuals can be adjusted depending upon such factors as whether  the individual has responded favorable to previous offer of them points (paragraph [0081]).  Marshall   fails to teach the corrosinding determining account balance of the induvial is based on parsing  at least one database comprising account information of each customer of the plurality of customers and the individualized dynamically adjusted threshold being adjusted based on one or more types of customer transaction information wherein the at least one database comprising transaction history archive information corresponding to one or more patterns of transaction activity of the identified at least one customer, the corrosinding   determined  probability of acceptance of reward  and the corrosinding provided reward is based on response indicating an acceptance by the identified at least one customer of the reward redemption offer; calculating a score for each of the one or more individuals based on each respective probability of acceptance ; ranking the one or more individuals based on at least the score transmitting, using the processor via a network, an electronic communication to a device, wherein the electronic communication comprises the targeted reward redemption offer in an inactive state and receiving, at the processor via the network, a response from the device, wherein the response indicates an acceptance of the targeted reward redemption offer confirming that the first individual has redeemed the targeted reward redemption offer at a merchant system.
However, Quatse teaches  the account holder information for each respective individual, each dynamic threshold criteria being determined based on one or more individualized details wherein the processor identifies the one or more individuals by searching at least one database containing information associated with the one or more individuals using the dynamic threshold criteria, the at least one database also containing transaction history archive information comprising one or more patterns of transaction activity (Fig. 2, Fig. 5, discloses market  basket transaction database, paragraph [0038], discloses customer database including the Pos system comprising the individual profile information .., information can be used to identify segments such as woman under 18 years old , etch and paragraph [0044], discloses market basket transaction database for a frequent buyer or loyalty program and paragraph [0055], disclose offer is determine…, and that adjust the relative importance of the one offer as compared to others for each customer);  
determining, using the processor, a probability of acceptance of the targeted reward redemption offer for each of the one or more individuals based on at least the one or more patterns of transaction activity Fig. 3, discloses offer probability score and paragraph [0025], discloses probability matrix showing the probability that the customer  in the row will accept the offer  and paragraph [0040], discloses probability the offer being accepted) ; 

calculating a score for each of the one or more individuals based on each respective probability of acceptance (Fig. 3, Fig. 10  paragraphs [0025] and [0040], discloses probability matrix, probability that the customer  in the row will accept the offer in the column, and paragraph [0056], disclose define how the offer score are to be calculated) ;

 ranking the one or more individuals based on at least the score (Fig. 3, paragraph [0043], discloses two promotional offers highest probability for each customer  and paragraph [0055], discloses measure of the estimated  probability that a give customer will purchase the promotion ..).    

 adjusting, using the processor, the targeted reward redemption offer based on a respective probability of acceptance of the first individual (paragraph [0055], disclose offer is determine…, and that adjust the relative importance of the one offer as compared to others for each customer)
 transmitting, using the processor via a network, an electronic communication to a device, wherein the electronic communication comprises the targeted reward redemption offer in an inactive state(paragraph [0014], discloses targeting  method that matching promotional  offer to indicis customer .., customer can receive limited number of offer that  are estimated to be most likely  to be acceptable) ;
receiving, at the processor via the network, a response from the device, wherein the response indicates an acceptance of the targeted reward redemption offer confirming that the first individual has redeemed the targeted reward redemption offer at a merchant system (Figs. 3-4, paragraphs [0040]-[0041], discloses the rows of the matrix corresponds  to customer and the promotional offers , estimate probability that  the  customer  i   will purchase offer j [response indicting an acceptance] ).    Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify tracking and rewarding     activity  and performing of task at desired times of Marshall by adding a feature of generating table drive from the market basket transaction of   Quatse in order to  improve targeting precision while simplifying the declaration of targeting information(see, Quatse, paragraph [0016]).

With respect to claim 20, Marshall in view of Quatse teaches  elements of claim 19, furthermore, Marshall teaches the computer-implemented method  wherein the adjusting the reward account of the first individual in accordance with the targeted reward redemption offer and the received response includes: adjusting, via the processor, at least one of merchandise reward units, service reward units, airline reward units, lodging reward units, gift certificate reward units, and cash reward units(paragraph [0057], discloses  type of interaction specified may involve visiting a particular physical  commerce location designated by a participant, the time of day or day of week of making purchase.., paragraph [0074], discloses the award of item points may be adjusted for purchase and other activities recorded during activity .., and   paragraph [0096], discloses reward items may be also be adjusted depending upon the information contain in the individual background profile ). 



The prior arts in the record: 
Marshall (US Pub., 2002/0116266 A1) discloses a method for tracking and rewarding the desirable activities, including providing time and attention of individuals, and performing of tasks at desired times, includes providing an incentive rewards program. Individuals, groups, companies, or families are enrolled in a program. Interactions, including in-person sales presentations, viewing of pre-recorded videos, visits to stores and other facilities, and connections to internet websites are recorded.

Quatse et al (US Pub., 2005/0010472 A1) discloses a  system for distributing limited numbers of promotional offers to individual customers, the promotional offers being targeted to customers based on the customers' individual probabilities of accepting the offers in such a way that each customer can receive a limited number of offers that are estimated to be most likely to be acceptable by the customer. Customer-Based targeting analyzes each customer's past purchasing behavior relative to a master list of promotional offers made available to all customers

Pliha (US Pub., 2008/0120155 A1)  discloses an incentive distribution system is used in distributing, tracking and redeeming product incentives offered by manufacturers and distributors of consumer goods through a financial institution. A financial institution distributes an incentives list to each of its customers, based on information relating to the customers, containing the incentives relating to the category for which the customer qualifies. Qualifying criteria includes transactional activity within the account held with the financial institution distributing the incentives, demographic data relating to the customer, and various account data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682